Judgment of the Supreme Court, Dutchess County, dated November 10, 1971, affirmed, without costs. The issues raised by relator before the Special Term and in his brief on this appeal have previously been determined adversely to him on his direct appeal from the judgment of conviction which he challenged by this proceeding {People v. Gironda, 33 A D 2d 993, mot. for iv. to opp. den. by Brennan, J., on March 9, 1970). Relator’s supplemental brief was considered on this appeal. Latham, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.